DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of species VI (Fig. 17), claims 1-18, 20 in the reply filed on 09/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1, 11, 14, 18  about first metal pattern, second metal pattern, third metal pattern must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



4.	Claims 1, 11, 14, 18 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 14, 18 recite about first metal pattern, second metal pattern, third metal pattern which are not described or marked in the specification. Appropriate correction is required in the description or drawings need to be updated to mark.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.  Claims 2, 13, 15, 18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 13, 18 recite “substantially same level” is indefinite as it is not clear how substantial it is and therefore it will be examined as very close in light of specification.

Claim 15 has antecedent issues for “the semiconductor chip” which should be “the first semiconductor chip”.

Claim 18 recites “wherein the first metal pattern and the third metal pattern are disposed at a substantially same level, wherein the first metal pattern has a thickness greater than a thickness of the third metal pattern” , it is not clear which third metal it refers to in elected species of Fig. 17  which is same level and thickness is different than the first metal pattern. . Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1, 13, 17 are rejected under 35 U.S.C. 103 as being obvious over Lin et al (US 2015/0001708 A1).

Regarding claims 1, 13, 17: Regarding claim 1: Lin teaches in Fig. 22l about a fan-out semiconductor package comprising:


    PNG
    media_image1.png
    489
    840
    media_image1.png
    Greyscale


a first structure 420 having a first surface (bottom surface) and a second surface (top surface) opposing the first surface;
a first semiconductor chip 124 disposed in the first structure and having a first active surface 130 having first connection pads 132 disposed thereon and a first inactive surface128  opposing the first active surface;
a first connection structure (424+428) disposed on the first active surface of the first semiconductor chip and including a first redistribution layer electrically connected to the first connection pads (424 connected to 132);
a first metal layer 384 and a second metal layer 382 disposed on the first inactive surface of the first semiconductor chip; and
a first encapsulanat 386 covering a portion of the first semiconductor chip and the first metal layer and the second metal layer,


7.	Claims 1-5, 11-16,  18, 20 are rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2017/0271272 A1 has foreign priority 03/15/2016).

Regarding claim 1: Lee teaches in Fig. 13 about a fan-out semiconductor package comprising:


    PNG
    media_image2.png
    451
    681
    media_image2.png
    Greyscale

a first structure 110 having a first surface (bottom surface) and a second surface (top surface) opposing the first surface;

a first connection structure 130 disposed on the first active surface of the first semiconductor chip and including a first redistribution layer 133 electrically connected to the first connection pads 120P;
a first metal layer 112A or 157 and a second metal layer 113 disposed on the first inactive surface of the first semiconductor chip; and
a first encapsulanat 152 covering a portion of the first semiconductor chip and the first metal layer and the second metal layer,
wherein the first metal layer has a first thickness (left to right dimension can be interpreted as thickness as no direction is mentioned or top to bottom considering 157 is the 1st metal layer) different from a second thickness (left to right or even considering in the height ) of the second metal layer.

Regarding claim 2: Lee teaches in Fig. 13 wherein the first metal layer and the second metal layer are disposed at a substantially same level on the second surface of the first structure.

Regarding claim 3: Lee teaches in Fig. 13 wherein a first upper surface of the first metal layer (considering 157 as 1st metal layer) is disposed at a higher level than a second upper surface of the second metal layer.


Regarding claim 4: Lee teaches in Fig. 13 wherein the first upper surface of the first metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip, and the second upper surface of the second metal layer is disposed at a higher level than the first inactive surface of the first semiconductor chip.

Regarding claims 5, 20: Lee teaches in Fig. 13 wherein the first metal layer is continuously formed without being disconnected, to correspond to an edge of the second surface of the first structure.

Regarding claims 11, 14: Lee teaches in Fig. 13 wherein the first structure includes a first insulating layer 110,
the fan-out semiconductor package further comprising:
a third metal layer (lower part of 113) disposed on a lower surface of the first insulating layer; and
first connection vias (middle part of 113) penetrating through the first insulating layer and electrically connecting the second metal layer and the third metal layer (as shown),
wherein the second metal layer and the third metal layer are electrically connected to the first redistribution layer,
wherein the first metal layer is electrically insulated from the first redistribution layer (as shown).

Regarding claims 12, 18: Lee teaches in Fig. 13 wherein the first metal layer has a thickness greater than a thickness of each of the second and third metal layers. 


Regarding claims 13, 15: As explained above, claims 1-3 teaches all the limitations.

Regarding claim 17: As explained above, claims 1, 11, 14 teaches all the limitations.

8.	Claims 6, 17 are rejected under 35 U.S.C. 103 as being obvious over Lee et al (US 2017/0271272 A1 has foreign priority 03/15/2016) in view of Zhai et al. (US PGPUB 2016/0260684 A1)

Regarding claim 6: Lee does not explicitly talk about, further comprising a second structure disposed on a lower surface of the first connection structure, the second structure including a die attach film(DAF) attached to the lower surface of the first connection structure, a second semiconductor chip attached to the die attach film, a second encapsulant covering a portion of the second semiconductor chip, a second redistribution layer disposed on a lower surface of the second encapsulant, and a second redistribution vias penetrating through a portion of the second encapsulant and electrically connected to the second redistribution layer.

Zhai teaches in Fig. 10 about a second structure disposed on a lower surface of the first connection structure, the second structure 120 including a die attach film(DAF) 160 attached to the lower surface of the first connection structure 170, a second semiconductor chip 110 attached to the die attach film, a second encapsulant 130 covering a portion of the second semiconductor chip, a second redistribution layer (within 130) disposed on a lower surface of the second 

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s
invention to have the claim limitations in Lee’s second device as well according to the teachings of Zhai, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8


Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein the second structure further includes third redistribution vias penetrating through the second encapsulant and penetrating through a portion of the first connection structure and electrically connecting the first redistribution layer and the second redistribution layer”.

Claims 8-10 are also allowable being dependent on allowable claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897